       Case: 3:17-cv-00576-jdp Document #: 123 Filed: 04/23/20 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WISCONSIN

ADAMS OUTDOOR ADVERTISING
LIMITED PARTNERSHIP,                                 Case No. 17-cv-576-jdp

                   Plaintiff,

       v.

CITY OF MADISON and MATTHEW
TUCKER,

                   Defendant.


                                     NOTICE OF APPEAL


       Notice is hereby given that Adams Outdoor Advertising Limited Partnership (“Adams”),

the plaintiff in the above-captioned case, hereby appeals to the United States Court of Appeals

for the Seventh Circuit the U.S. District Court for the Western District of Wisconsin’s April 7,

2020 Opinion and Order (Dkt. 118) denying Adams’ motion for partial summary judgment (Dkt.

61) and granting defendants’ motion for summary judgment (Dkt. 70) and the district court’s

April 8, 2020 order entering judgment in favor of defendants in the above-captioned matter.



                      [The remainder of this page is intentionally left blank]
      Case: 3:17-cv-00576-jdp Document #: 123 Filed: 04/23/20 Page 2 of 2



                                        Respectfully submitted,



DATED: April 23, 2020                   /s/ Brian H. Potts
                                        Brian H. Potts (Wis. Bar No. 1060680)
                                        BPotts@perkinscoie.com
                                        David R. Zoppo (Wis. Bar No. 1094283)
                                        DZoppo@perkinscoie.com

                                        Perkins Coie LLP
                                        33 East Main Street
                                        Suite 201
                                        Madison, WI 53703-3095
                                        Telephone: 608.663.7460
                                        Facsimile: 608.663.7499

                                        Attorneys for Plaintiff Adams Outdoor
                                        Advertising Limited Partnership




                                      -2-
